Exhibit 10.6

 

INTEL CORPORATION

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

UNDER THE 2004 EQUITY INCENTIVE PLAN

 

1. TERMS OF OPTION

 

This Nonqualified Stock Option Agreement (this “Agreement”), the Notice of Grant
of Stock Options delivered herewith (the “Notice of Grant”) and the Intel
Corporation 2004 Equity Incentive Plan (the “2004 Plan”), as such may be amended
from time to time, set forth the terms of your option identified in the Notice
of Grant. As used herein, the “Corporation” shall mean Intel Corporation and its
Subsidiaries.

 

2. NONQUALIFIED STOCK OPTION

 

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

 

3. OPTION PRICE

 

The exercise price of this option (the “option price”) is 100% of the market
value of the common stock of Intel Corporation (“Intel”), $.001 par value (the
“Common Stock”), on the date of grant, as specified in the Notice of Grant.
“Market value” means the average of the highest and lowest sales prices of the
Common Stock as reported by NASDAQ.

 

4. TERM OF OPTION AND EXERCISE OF OPTION

 

To the extent the option has become exercisable (vested) during the periods
indicated in the Notice of Grant and has not been previously exercised, and
subject to termination or acceleration as provided in this Agreement and the
requirements of this Agreement, the Notice of Grant and the 2004 Plan, you may
exercise the option to purchase up to the number of shares of the Common Stock
set forth in the Notice of Grant. Notwithstanding anything to the contrary in
Section 5 or Sections 7 through 10 hereof, no part of the option may be
exercised after seven (7) years from the date of grant.

 

The process for exercising the option (or any part thereof) is governed by this
Agreement, the Notice of Grant, the 2004 Plan and your agreements with Intel’s

 

1.



--------------------------------------------------------------------------------

stock plan administrator. Exercises of stock options will be processed as soon
as practicable. The option price may be paid (a) in cash, (b) by arrangement
with Intel’s stock plan administrator which is acceptable to Intel where payment
of the option price is made pursuant to an irrevocable direction to the broker
to deliver all or part of the proceeds from the sale of the shares of the Common
Stock issuable under the option to Intel, (c) by delivery of any other lawful
consideration approved in advance by the Committee of the Board of Directors of
Intel established pursuant to the 2004 Plan (the “Committee”) or its delegate,
or (d) in any combination of the foregoing. Fractional shares may not be
exercised. Shares of the Common Stock will be issued as soon as practicable. You
will have the rights of a stockholder only after the shares of the Common Stock
have been issued. For administrative or other reasons, Intel may from time to
time suspend the ability of employees to exercise options for limited periods of
time.

 

Notwithstanding the above, Intel shall not be obligated to deliver any shares of
the Common Stock if such delivery is prohibited by the laws of the United States
or your country of residence or employment. If such delivery is prohibited at
the time that all or part of the option is exercised, then such exercise may be
made only in accordance with Intel’s “cashless exercise” procedure, to the
extent permitted under the laws of the United States and your country of
residence or employment.

 

Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, Intel may reduce your unvested options if you change
classification from a full-time employee to a part-time employee.

 

5. LEAVES OF ABSENCE

 

  (a) Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence (“PLOA”), the option will be exercisable only to the
extent and during the times specified in this Section 5:

 

  (1) If the duration of the PLOA is 365 days or less, you may exercise any part
of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is greater than 365 days, any part
of the option that had vested prior to the commencement of the PLOA and that has
not been exercised will terminate on the 365th day of the PLOA.

 

  (2) If the duration of the PLOA is less than thirty (30) days:

 

  a. The exercisability of any part of the option that would have vested during
the PLOA shall be deferred until the first day that you return to work (i.e.,
the date that the PLOA is terminated); and

 

2.



--------------------------------------------------------------------------------

  b. Any part of the option that had not vested at the commencement of the PLOA
and would not have vested during the PLOA will vest in accordance with the
normal schedule indicated in the Notice of Grant and shall not be affected by
the PLOA.

 

  (3) If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA. If you terminate employment after returning from the PLOA but prior to the
end of such deferral period, you shall have no right to exercise any unvested
portion of the option, except to the extent provided otherwise in Sections 8
through 10 hereof, and such option shall terminate as of the date that your
employment terminates.

 

  (4) If you terminate employment with the Corporation during a PLOA:

 

  a. Any portions of the option that had vested prior to the commencement of the
PLOA shall be exercisable in accordance with Sections 7 through 10 hereof, as
applicable; and

 

  b. Any portions of the option that had not vested prior to the commencement of
the PLOA shall terminate, except to the extent provided otherwise in Sections 8
through 10 hereof.

 

  (b) If you take a medical, industrial or military leave of absence (“LOA”),
the option shall be unaffected by such LOA and will vest in accordance with the
schedule set forth in the Notice of Grant.

 

6. SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT

 

If you have allegedly committed an act of misconduct as defined in the 2004
Plan, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the Corporation, an
Authorized Officer, as defined in the 2004 Plan, may suspend your right to
exercise the option, pending a decision by the Committee (or Board of Directors,
as the case may be) or an Authorized Officer to terminate the option. The option
cannot be exercised during such suspension or after such termination.

 

7. TERMINATION OF EMPLOYMENT

 

Except as expressly provided otherwise in this Agreement, if your employment by
the Corporation terminates for any reason, whether voluntarily or involuntarily,
other than death, Disablement (defined below), Retirement (defined

 

3.



--------------------------------------------------------------------------------

below) or discharge for misconduct, you may exercise any portion of the option
that had vested on or prior to the date of termination at any time prior to
ninety (90) days after the date of such termination. The option shall terminate
on the 90th day to the extent that it is unexercised. All unvested stock options
shall be cancelled on the date of employment termination, regardless of whether
such employment termination is voluntary or involuntary.

 

For purposes of this Section 7, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation, you
are rehired by Intel or a Subsidiary on a basis that would make you eligible for
future Intel stock option grants, nor would your transfer from Intel to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to Intel
be deemed a termination of employment. Further, your employment with any
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which Intel or a Subsidiary is a party shall be considered
employment for purposes of this provision if either (a) the entity is designated
by the Committee as a Subsidiary for purposes of this provision or (b) you are
designated as an employee of a Subsidiary for purposes of this provision.

 

8. DEATH

 

Except as expressly provided otherwise in this Agreement, if you die while
employed by the Corporation, the executor of your will, administrator of your
estate or any successor trustee of a grantor trust may exercise the option, to
the extent not previously exercised and whether or not vested on the date of
death, at any time prior to 365 days from the date of death.

 

Except as expressly provided otherwise in this Agreement, if you die prior to
ninety (90) days after termination of your employment with the Corporation, the
executor of your will or administrator of your estate may exercise the option,
to the extent not previously exercised and to the extent the option had vested
on or prior to the date of your employment termination, at any time prior to 365
days from the date of your employment termination.

 

The option shall terminate on the applicable expiration date described in this
Section 8, to the extent that it is unexercised.

 

9. DISABILITY

 

Except as expressly provided otherwise in this Agreement and at the discretion
of the Committee or its delegate, following your termination of employment due
to Disablement, you may exercise the option, to the extent not previously
exercised and whether or not the option had vested on or prior to the date of
employment termination, at any time prior to 365 days from the date of
determination of your Disablement as described in this Section 9; provided,
however, that while the claim of Disablement is pending, options that were

 

4.



--------------------------------------------------------------------------------

unvested at termination of employment may not be exercised and options that were
vested at termination of employment may be exercised only during the period set
forth in Section 7 hereof. The option shall terminate on the 365th day from the
date of determination of Disablement, to the extent that it is unexercised. For
purposes of this Agreement, “Disablement” means a physical condition arising
from an illness or injury, which renders an individual incapable of performing
work in any occupation. The determination as to an individual’s Disablement
shall be made in accordance with the standards and procedures of the
then-current Long Term Disability Plan maintained by the Subsidiary that employs
you (or if such Subsidiary has no such plan, in accordance with the Intel Long
Term Disability Plan) and shall be conclusive on all of the parties.

 

10. RETIREMENT

 

For purposes of this Agreement, “Retirement” shall mean either Standard
Retirement (as defined below) or the Rule of 75 (as defined below). Following
your Retirement, the vesting of the option, to the extent that it had not vested
on or prior to the date of your Retirement, shall be accelerated as follows:

 

  (a) If you retire at or after age 60 (“Standard Retirement”), you will receive
one year of additional vesting from your date of Retirement for every five (5)
years that you have been employed by the Corporation (measured in complete,
whole years). No vesting acceleration shall occur for any periods of employment
of less than five (5) years; or

 

  (b) If, when you terminate employment with the Corporation, your age plus
years of service (in each case measured in complete, whole years) equals or
exceeds 75 (“Rule of 75”), you will receive accelerated vesting of any portion
of the option that would have vested prior to 365 days from the date of your
Retirement.

 

You will receive vesting acceleration pursuant to either Standard Retirement or
the Rule of 75, but not both. Except as expressly provided otherwise in this
Agreement, following your Retirement from the Corporation, you may exercise the
option at any time prior to 365 days from the date of your Retirement, to the
extent that it had vested as of the date of your Retirement or to the extent
that vesting of the option is accelerated pursuant to this Section 10. The
option shall terminate on the 365th day from your date of Retirement, to the
extent that it is unexercised.

 

11. INCOME TAXES WITHHOLDING

 

You will be subject to taxation in accordance with the tax laws of the country
where you are resident or employed. If you are an U.S. citizen or expatriate,
you may also be subject to U.S. tax laws. To the extent required by applicable
federal, state, local or foreign law, you shall make arrangements satisfactory
to

 

5.



--------------------------------------------------------------------------------

Intel or the Subsidiary that employs you for the satisfaction of any withholding
tax obligations that arise by reason of an option exercise or any sale of shares
of the Common Stock. Intel shall not be required to issue shares of the Common
Stock or to recognize any purported transfer of shares of the Common Stock until
such obligations are satisfied. The Committee may permit these obligations to be
satisfied by having Intel withhold a portion of the shares of the Common Stock
that otherwise would be issued to you upon exercise of the option, or to the
extent permitted by the Committee, by tendering shares of the Common Stock
previously acquired.

 

12. NON-TRANSFERABILITY OF OPTION

 

You may not assign or transfer this option to anyone except pursuant to your
will or upon your death to your beneficiaries. The transferability of options is
subject to any applicable laws of your country of residence or employment.

 

13. DISPUTES

 

The Committee or its delegate shall finally and conclusively determine any
disagreement concerning your option.

 

14. AMENDMENTS

 

The 2004 Plan and the option may be amended or altered by the Committee or the
Board of Directors of Intel to the extent provided in the 2004 Plan.

 

15. THE 2004 PLAN AND OTHER AGREEMENTS; OTHER MATTERS

 

  (a) The provisions of this Agreement and the 2004 Plan are incorporated into
the Notice of Grant by reference. Certain capitalized terms used in this
Agreement are defined in the 2004 Plan.

 

This Agreement, the Notice of Grant and the 2004 Plan constitute the entire
understanding between you and the Corporation regarding the option. Any prior
agreements, commitments or negotiations concerning the option are superseded.

 

The grant of an option to an employee in any one year, or at any time, does not
obligate Intel or any Subsidiary to make a grant in any future year or in any
given amount and should not create an expectation that Intel or any Subsidiary
might make a grant in any future year or in any given amount.

 

  (b) To the extent that the option refers to the Common Stock of Intel, and as
required by the laws of your country of residence or employment, only authorized
but unissued shares thereof shall be utilized for delivery upon exercise by the
holder in accord with the terms hereof.

 

6.



--------------------------------------------------------------------------------

  (c) Because this Agreement relates to terms and conditions under which you may
purchase Common Stock of Intel, a Delaware corporation, an essential term of
this Agreement is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. Any action, suit, or proceeding relating to this Agreement or the
option granted hereunder shall be brought in the state or federal courts of
competent jurisdiction in the State of California.

 

7.